Fishee, J.,
delivered the opinion of the court.
The plaintiff below brought this action in the Circuit Court of Yalobusha county, to recover damages occasioned by the defendant’s refusal to consummate a parol agreement between the parties, in regard to a tract of land, which it is alleged the defendant agreed to sell to the plaintiff.
The most important question for consideration arises upon the demurrer of the defendant to the complaint of the plaintiff. The complaint alleges that the parties had been negotiating for some time, in regard to the contract, and that the plaintiff finally made a definite offer of $1000 for the land; that the defendant asked for time to consider of the proposition; and that he afterwards, on the 20th of December, 1854, sent a messenger to the plaintiff, and informed him that his proposition was accepted; that he could take immediate possession of the land; and that the parties would, at some convenient time thereafter, enter into the necessary writings evidencing the contract; that the plaintiff, confiding in the good faith of the defendant, accordingly took possession of the land, and removed his family and entire personal property, a distance of about fifteen miles, on the premises; that he, some short time thereafter, notified the defendant of his, plaintiff’s, readiness to close the contract, according to the understanding between the parties; but that the defendant, without assigning any reason, refused to complete the contract, and forced the plaintiff to abandon the possession, and to seek a residence elsewhere, at a season of the year- when it was difficult to obtain one. The complaint then proceeds to state that the defendant, from the first inception of the contract, intended to commit a fraud upon the plaintiff, and did not intend to carry out his promise to consummate the agreement of the parties, by writing, as was understood between them; and finally, to set forth the manner in which the plaintiff had been injured.
*177The demurrer to the complaint proceeds upon the ground that the action was brought upon the contract of the parties in regard to the purchase or sale of the land, and the contract not haying been reduced to writing, could neither be enforced by the plaintiff, nor violated by the defendant, so as to give to the plaintiff a cause of action. If it were true that the action was brought to recover damages resulting merely from a violation of the parol agreement, the demurrer should have been sustained. But such was not the nature of the action. It was intended to recover damages resulting from the fraudulent conduct of the defendant. The plaintiff was seeking compensation for his trouble and loss of time, and not compensation for the loss of a bargain, in not getting the land, about which the parties had a parol understanding. The plaintiff merely said to the defendant, pay me for my trouble and loss of time, occasioned by your fraud or bad faith; I ask nothing for the loss of my bargain, but only to be placed in the same situation in which I stood before I trusted you. Thus viewing the action, we are of opinion that the demurrer was properly overruled. Almost all contracts must go through various stages before they are finally consummated ; and whether a party will be liable for a breach of faith before the final consummation of the contract, must depend upon the extent to which he induced the other party to trust him. As, for instance, suppose a man at Jackson is negotiating with a man at Columbus, for the purchase of a tract of land, and the parties, understanding the terms of the proposed contract, the one at Columbus should say to the other at Jackson, that if he would come to the former place, the contract should be closed by writing, as understood between them, would not the party incurring the expense and trouble thus occasioned, have a clear right to compensation for such trouble, loss of time, and expense, if the party at Columbus should refuse, without sufficient reason, to comply with his promise? No good reason can be assigned why an action could not be maintained in such a case.. The party went not to make, but to close a contract. He would not go to Columbus merely to ascertain whether such a contract could be made, but to give legal form to one already understood between the parties.
*178The case would fall under a familiar rule — that he had incurred expense and trouble at the request of the defendant — and a right to compensation would follow as a matter of course — not for the loss of the bargain, but for the loss actually sustained, or for the trouble and loss of time incurred. It is a salutary principle of law, that every man is bound to the observance of good faith to the extent that he knows that he is trusted; and it is not necessary to hold him liable that he was not in a situation to be benefitted; he must act so as not to injure another by his conduct. Applying the principle to this case — the defendant knew the extent to which he was trusted, and had, by his own act, secured the confidence of the plaintiff. He could not be ignorant of the trouble and expense which would necessarily be incurred by the plaintiff if he reposed such confidence in the assurances of the defendant, as one man may reasonably repose in. another. Under such circumstances, while it is unquestionably true that no action can be maintained, either to recover damages for the loss of the land, or bargain, or for a specific performance — yet to hold that the action cannot be sustained to recover for the injury or loss already named, would be equivalent to saying that the subject was one in regard to which fraud or bad faith could not be practised.
Having disposed of the question arising on the demurrer, but little remains to be said in regard to the other questions. The defendant, in his answer, relied upon the Statute of Frauds as a defence, and the court sustained a demurrer to this answer; what has already been said, disposes of this question. The action not being founded upon a contract required to be evidenced by writing, a plea that the contract was not in writing would of course be insufficient.
In conclusion, it is only necessary to say as to the other point, that the verdict is fully sustained by the testimony.
Judgment affirmed.